NUMBER 13-05-326-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

MICHAEL PLUMMER,							 Appellant,

v.

THE STATE OF TEXAS,						         Appellee.


On appeal from the County Court at Law No. 1 of Victoria County, Texas.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Castillo
Memorandum Opinion by Chief Justice Valdez

 
	Appellant, Michael Plummer, was found guilty by a jury of possession of a controlled
substance, marihuana, and the jury sentenced him to ninety days' confinement, suspended
for one year, and assessed a fine of $1,000.  See Tex. Health & Safety Code Ann. §
481.121(b) (Vernon 2003).  By five issues, he now appeals his conviction.  For the reasons
that follow, we affirm.

I.  Background
	On or about May 7, 2004, Plummer was stopped for a traffic violation.  During the
traffic stop, Trooper Don Plunkett asked Plummer for consent to search the vehicle. 
Plummer consented.  Trooper Plunkett found three partially smoked marihuana cigarettes
in the vehicle.  Plummer was then asked if there was any other marihuana in the car. 
Plummer answered no.  Trooper Plunkett went back into the vehicle and found more
marihuana.  	
	A class B misdemeanor complaint was issued and Plummer was charged with
possession of marihuana of two ounces or less.  The case was later dismissed on August
25, 2004, after the District Attorney's office filed a motion to dismiss indicating that no
probable cause to search existed.
	On or about December 21, 2004, the District Attorney's office re-filed the charge. 
Plummer filed a motion to suppress evidence contending the search was illegal.  The
motion was heard and denied on April 19, 2005.  After a trial by jury, appellant was
convicted of the offense.  This appeal ensued.
II.  Issues
	Plummer presents five issues for review in this appeal contending the trial court
erred by: (1) denying his motion to set aside, (2) denying his motion to suppress evidence,
(3) allowing an invalid capias warrant, (4) denying protection under the double jeopardy
clause, and (5) not dismissing the case based on the prosecution not providing discovery
and inspection of evidence.



III.  Analysis
	We note that appellant has failed to cite to either appropriate legal authority and to
appropriate portions of the record to support his challenges.  See Tex. R. App. P. 38.1(h). 
Accordingly, appellant has waived his issues on appeal.  We overrule appellant's five
issues.  See id. (1)

	We affirm the judgment of the trial court.
 
 _______________________
 	ROGELIO VALDEZ
 	Chief Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Concurring Memorandum Opinion by Justice Castillo.

Memorandum Opinion delivered and 
filed this the 3rd day of August, 2006.
1.  We further note that the reporter's record was not filed in this Court.  See Tex. R. App. P. 37.3.